ACCEPTED
                                                                                             03-14-00567-CR
                                                                                                     7839723
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                      11/16/2015 11:28:59 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                NO. 03-14-00567-CR

ARTY PRICE                                 §          IN THE COURT OF  APPEALS
                                                                    FILED IN
                                                                    3rd COURT OF APPEALS
                                           §                            AUSTIN, TEXAS
v.                                         §                       11/16/2015DISTRICT
                                                                   THIRD      11:28:59 AM
                                           §                          JEFFREY D. KYLE
                                                                            Clerk
STATE OF TEXAS                             §                         AUSTIN, TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, and moves the Court, pursuant to Texas Rule of Appellate

Procedure 38.6(d), to extend the deadline for filing the State’s brief. In support of its

motion, the State would show the Court the following:

1. The State’s Brief in this case is due on November 16, 2015.

2. No previous extensions of time have been requested by the State or granted by this
   Court.

3. Appellant’s brief was filed in this Court on October 15, 2015.

4. The State recently filed briefs with this court in 03-14-00402-CR, State vs. Rex

     Allen Nisbett and 03-14-00585-CR, State vs. Leovardo Cantos.

5. The State anticipates filing its brief in 03-14-00802-CR, State vs. Pedro Elizondo

     Martinez on December 8, 2015.

6. The State will file a trial brief on or before November 17 in State v. Justin Robert

     Parker, 15-0431-K368, responding to a motion to quash the indictment and a pre-

                                           1
   trial writ of habeas corpus asserting a facial constitutional challenge to section

   33.021(c) and (d), in anticipation of appellate litigation. The State anticipates

   arguing the same on November 19, 2015.

7. The State anticipates filing proposed findings of fact and conclusions of law in five

   pending applications for writ of habeas corpus in December.

8. The undersigned Assistant District Attorney expects to be out of the office for

   portions of November and December due to lack of childcare for his young

   children during the Thanksgiving and Christmas holidays.

9. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty (60)

   days from the current due date of November 16, 2015, to January 14, 2015.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to January 14, 2015.

                                                  Respectfully submitted,
                                                  Jana Duty
                                                  District Attorney
                                                  Williamson County, Texas

                                                   /s/ John C. Prezas
                                                  John C. Prezas
                                                  Assistant District Attorney
                                                  State Bar Number 24041722
                                           2
                                             405 Martin Luther King #1
                                             Georgetown, Texas 78626
                                             (512) 943-1248
                                             (512) 943-1255 (fax)
                                             jprezas@wilco.org


                               Certificate of Service

This is to certify that on November 16, 2015, a copy of the foregoing motion has been
sent to Appellant’s attorney of record, Ariel Payan, 1012 Rio Grande, Austin, Texas
78701, by eservice at Arielpayan@hotmail.com.

                                             /s/ John C. Prezas
                                             John C. Prezas




                                         3